Title: Declaration on Prisoners, [4 June 1778]
From: Hamilton, Alexander
To: 


[Valley Forge, June 4, 1778]
In the Name of His Excellency General Washington and by virtue of His authority to me, I declare, that on his being properly notified of time and place, he will appoint a person then and there to receive all Prisoners of War, in possession of the enemy, at present in the city of Philadelphia, and that He will return as speedily as possible an equal number of prisoners of war, in lieu of them, now in the power of the United States, of similar rank quality and description to those who shall be delivered as above-mentioned, at such post of the British army as shall be most convenient and conducive to dispatch. Those American Prisoners, who, on account of wounds and sickness cannot be included in the general delivery, when the hospitals or places in which they are lodged shall be no longer in possession of the enemy, being left under the protection of a flag, shall be received by us and exchanged in like manner, with the prisoners aforesaid. Any hospital stores or utensils, that may be necessarily left with them shall be paid for, at such reasonable rates, as shall be mutually agreed on, by persons appointed for the purpose, or returned in kind. The Prisoners comprehended in this declaration, now in Philadelphia by Mr Loring’s report, amount to about 120 Commissioned officers and 670 Non Comd. Officers and privates; about 80 of whom are sick and in hospital. These Prisoners, when delivered, shall be considered as under parole and incapable of military service ’till regularly exchanged.
I do further declare, on the part of His Excellency General Washington that he will at such convenient time and place, as shall be agreed on between General Sir Henry Clinton and himself, appoint and impower proper persons to meet others duly authorised by Sir Henry Clinton to discuss and settle the difference, so long subsisting, with respect to the proportion to be accounted for, of those prisoners who were sent out by General Sir William Howe, in the Winter of 76, on just and reasonable terms.
Alex Hamilton
